DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 recites, “a multipole comprising a plurality of electrodes,” “applying voltages to electrodes of the plurality of electrodes and thereby forming:…ii) a DC axial field along a second portion of the length of the device,” and “wherein auxiliary electrodes disposed between the electrodes of the multipole are not parallel with the electrodes of the multipole.” The combination of these three limitations fails the written description requirement. The claim recites that the electrodes of the multipole generate a DC axial field. The claim distinguishes the “auxiliary electrodes” from the “electrodes of the multipole,” since the “auxiliary electrodes” are not parallel to the “electrodes of the multipole.” However, the disclosure specifies that it is only the “auxiliary electrodes” that generate an axial DC field. Since the electrodes of the multipole cannot include the “auxiliary electrodes,” the disclosure fails to describe electrodes of the multipole that generate an axial DC field.  As such, the above claims are rejected for including new matter that fails to comply with the written description requirement.
Claims 11-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 recites “a plurality of electrodes,” “auxiliary electrodes not in parallel with the plurality of electrodes,” and “wherein said plurality of electrodes is configured to generate an RF-only field along a first portion of the length of said multipole and to generate an axial DC field along a second portion of the length.” The combination of these three limitations fails the written description requirement. The claim recites that the “plurality of electrodes is configured to… generate an axial DC field.” The claim distinguishes the “plurality of electrodes” from the “auxiliary electrodes,” since the “auxiliary electrodes” are not parallel to the “plurality of electrodes.” Further, the disclosure specifies that it is only the “auxiliary electrodes” that generate an axial DC field. Since the “plurality of electrodes” cannot include the “auxiliary electrodes,” the disclosure fails to describe a “plurality of electrodes” that generate an axial DC field.  As such, the above claims are rejected for including new matter that fails to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 10-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 6, 11, 12, 20, and 21 recite “the device” or “said device.” There is insufficient antecedent basis for the is limitation in the claims, because the previous recitations to “a device” have been removed. As such, the claims are indefinite. Given the previous amendments to remove the limitation at issue, it is unclear how to best interpret these remaining recitations. As such, the claims are indefinite.
Claims 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 is directed to a “multipole,” and said “multipole” includes “auxiliary electrodes.” These “auxiliary electrodes” are “disposed between electrodes of the multipole.” Since the “auxiliary electrodes” are components of the “multipole,” it is unclear how the can also be “disposed between electrodes of the multipole. As such, the claims are indefinite.
Claims 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites, “one additional electrode configured to produce the axial DC field.” It is unclear whether this “additional electrode” is an auxiliary electrode or not. “Auxiliary electrodes” are distinguished from other electrodes in the specification by their generation of DC axial fields. However, the instant claim describes the additional electrode as part of the “plurality of electrodes,” which claim 11 defines as separate from the “auxiliary electrodes.” This mixing of terminology and definitions makes determining the scope of the claims impossible. As such, the claims are indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 2015/0364309 A1 [Welkie].

Regarding Claim 1:
Welkie teaches a method comprising: 

    PNG
    media_image1.png
    350
    752
    media_image1.png
    Greyscale
providing a multipole comprising a plurality of electrodes (Fig. 12a-b (1202)), the electrodes being arranged one relative to another so as to define a space therebetween for transmitting ions (as shown in Figs. 12a-b), the multipole having a length extending between an ion inlet end and an opposite ion outlet end thereof (see inset annotated Fig. 12b wherein the length between (a) and (d)); 

introducing a population of ions into the ion inlet end of the multipole (claim 19); 
transmitting at least some of the ions of the population of ions along the entire length of the multipole to the ion outlet end thereof (paras 99-100, the ions are transmitted downstream for analysis); and 
during the step of transmitting, exposing the at least some of the ions to an RF-only field extending along a first portion of the length (annotated Fig. 12b-transmission from (a) to (b)) and exposing the at least some of the ions to a DC axial field extending along a second portion of the length (annotated Fig. 12b-transmission from (b) to (c)), wherein the at least some of the ions are exposed to the RF-only field prior to being exposed to the DC axial field (annotated Fig. 12b-transmission from (a) to (b)), 
wherein auxiliary electrodes disposed between the electrodes of the multipole (Fig. 12a (1204)) are not parallel with the electrodes of the multipole (para 166 states that the auxiliary electrodes cane be tilted at a different angle from the multipole).  

Regarding Claim 2:
Welkie teaches the method of claim 1, further comprising, during transmitting, exposing the at least some of the ions to an RF-only field extending along a third portion of the length  (annotated Fig. 12b-transmission from (c) to (d)), wherein the second portion of the length is disposed between the first and third portions of the length (as shown in the annotated figure 12b).  

Regarding Claim 4:
Welkie teaches the method of claim 1, wherein the at least some of the ions are exposed to the DC axial field subsequent to being exposed to the RF-only field (annotated Fig. 12b-transmission from (b) to (c), which includes DC fields, is after transmission from (a) to (b), which is RF-only).  

Regarding Claim 5:
Welkie teaches the method of claim 1, wherein the multipole is disposed within a housing of a collision cell in a mass spectrometer instrument (para 93, last two sentences; para 94), and wherein introducing the population of ions into the ion inlet end of the multipole comprises introducing the population of ions from a mass- resolving section of the mass spectrometer instrument (Fig. 1, (121), which is upstream of (124), selects ions by m/z, i.e. mass resolves the ions).  

Response to Arguments
Applicant's arguments filed 3/15/22 have been fully considered but they are not persuasive. 
Applicant argues that Konicek fails to teach non-parallel auxiliary electrodes. This is moot, since the non-parallel auxiliary electrodes at issue have been rejected in view of Welkie since the office action of 8/4/2020.

Allowable Subject Matter
Claims 6-8 and 10-23 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) set forth in this Office action. However, significant issues of indefiniteness and new matter prevent a conclusive determination of obviousness and anticipation with respect to the subject matter of these claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881